DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 20-27 and 31 in the reply filed on 10/02/2022 is acknowledged. 
Claims 28-30, 32, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/02/2022.
Remarks
This action is in response to the Amendment filed 10/02/2022.
Claims 20-27 and 31 are pending.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figure 2 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26, line 5, “akin tissue” should read “skin tissue”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application Publication 2015/0150629 – APPLICANT CITED ON 11/23/2019 IDS), hereinafter Anderson, in view of Altshuler et al. (US Patent Application Publication 2008/0172047 - APPLICANT CITED ON 11/23/2019 IDS), hereinafter Altshuler.
Regarding claim 20, Anderson discloses a cosmetic method of directionally tightening human skin tissue comprising the steps of: 
(a) providing an ablative laser source and a non-ablative light source (e.g. Par. [0053]: using an ablative laser; Par. [0088]: using a non-ablative light source to promote tissue bonding); 
(b) using the ablative laser source to form one or more microchannels in the skin tissue (e.g. Par. [0064]: using an ablation laser to form holes in the skin tissue); 
(c) using the non-ablative light source to weld the microchannels, whereby the welding causes the skin tissue to tighten in one or more directions (e.g. Pars. [0087]-[0089]: using photoactive substance and light to activate tissue bonding and thus welding the holes which causes the skin tissue to tighten).
However, Anderson fails to specifically disclose a non-ablative laser source. Altshuler is directed towards a skin tightening system and method. Altshuler discloses using a non-ablative laser (e.g. Par. [0115]: “Non-ablative techniques may be used to form similar micro-structures”; Par. [0103]: non-ablative wavelength of 1320nm, 1450nm, and 1540 nm can be used). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Anderson to substitute the non-ablative light source disclosed by Anderson with the non-ablative laser source taught by Altshuler as such a modification is a simple substitution of one known element (non-ablative light source) with another (non-ablative laser source) in order to yield the predictable result of welding holes formed ablated in the skin. Additionally, such a modification would be obvious as a matter of design choice as Anderson has indicated in paragraph 88 that a light source of any suitable wavelength may be used to activate tissue bonding.
Claim 20 is obvious over Anderson in view of Altshuler, as indicated above. Regarding claim 21, Anderson further discloses the step of squeezing or stretching the skin tissue in the one or more direction across a portion of the skin tissue treated or along a portion of the skin tissue treated (e.g. Pars. [0069]-[0085]: detailing various ways to squeeze or stretch the skin tissue such as using staples, sutures, stretch clips, heat-shrink films and/or curable liquids). 
Claim 21 is obvious over Anderson in view of Altshuler, as indicated above. Regarding claim 22, Anderson further discloses wherein the skin tissue treated is one or more wrinkle and the step of squeezing or stretching is across the one or more wrinkle or along the long axis of the one or more wrinkles (e.g. Abstract; Par. [0002]: the method is used to reduce wrinkles, the compression force is used to squeeze across the one or more wrinkles or along the long axis of one or more wrinkles).
Claim 20 is obvious over Anderson in view of Altshuler, as indicated above. Regarding claim 23, Anderson further discloses wherein the wavelength of the ablative laser is about 10,600nm or 2940nm (e.g. Par. [0058]: ablative laser can have wavelengths of 10,600nm or 2,940nm). 
Claim 20 is obvious over Anderson in view of Altshuler, as indicated above. Regarding claim 24, Anderson fails to disclose wherein the wavelength of the non-ablative laser ranges from about 1400-1565nm. Altshuler is directed towards a skin tightening system and method. Altshuler discloses the wavelength of the non-ablative laser ranging from about 1400-1565nm (e.g. Par. [0103]: non-ablative wavelength of 1320nm, 1450nm, and 1540 nm can be used to result in heat dispersion into the surrounding tissues to result in larger coagulation zones).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Anderson in view of Altshuler to include the wavelength of the non-ablative laser ranging from about 1400-1565nm as taught by Altshuler in order to provide the predictable results of heat dispersion into the surrounding tissues during ablation.
Claim 20 is obvious over Anderson in view of Altshuler, as indicated above. Regarding claim 25, Anderson further discloses wherein the step of squeezing or stretching is performed with a mechanical squeezer or stretcher (e.g. Par. [0078]: using a tensioning clip).
Claim 25 is obvious over Anderson in view of Altshuler, as indicated above. Regarding claim 26, Anderson further discloses wherein the mechanical squeezer or stretcher comprises a body portion, the body portion having a plurality of arms, wherein the arms have end portions which are movable toward and away from one another, further comprising the step of contacting the skin tissue with the end portions of the arms and manipulating the end portion in contact with the skin tissue to either move towards one another or move away from one another, thereby either squeezing or stretching the skin tissue (e.g. Par. [0078]: using a tensioning clip; Fig. 4c: the tensioning clip moves as necessary to stretch or squeeze the skin together in order for the ablated holes to heal).
Claim 20 is obvious over Anderson in view of Altshuler, as indicated above. Regarding claim 27, Anderson further discloses wherein step (b) takes place before step (c) (e.g. Par. [0069]: holes are first formed and then closed; Par. [0088]: the non-ablative light is used to weld the holes closed).
Claim 21 is obvious over Anderson in view of Altshuler, as indicated above. Regarding claim 31, Anderson further discloses wherein the step of squeezing or stretching is performed after step (b) (e.g. Par. [0069]: the holes are ablated before the squeezing step can proceed). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-27 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,524,863. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed towards a method of directionally tightening human skin tissue which is the same as the claims of U.S. Patent No. 10,524,863 which are all directed towards a method of directionally tightening human skin tissue. Further, dependent claims 21-27 and 31 of the current application recite limitations that are similar to some of the dependent claims (e.g. claims 2, 3, 6, 7, 9, 10, 15, and 16) of U.S. Patent No. 10,524,863. 
INSTANT APPLICATION - CLAIM 20
US 10,524,863 - CLAIM 1
A cosmetic method of directionally tightening human skin tissue comprising the steps of:
A cosmetic method of directionally tightening human skin tissue comprising:
(a) providing an ablative laser source and a non-ablative laser source;
(a) providing an ablative laser source and a non-ablative laser source;
(b) using the ablative laser source to form one or more microchannels in the skin tissue;
(b) using the ablative laser source to form a plurality of overlapping circular shaped microchannels in the skin tissue; the overlapping microchannels formed having a longitudinal dimension larger than their cross dimension; and,
(c) using the non-ablative laser source to weld the microchannels, whereby the welding causes the skin tissue to tighten in one or more directions.
(c) using the non-ablative laser source to weld the microchannels, whereby the welding causes the skin tissue to tighten in one or more directions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792